--------------------------------------------------------------------------------

Exhibit 10.2
 
THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS OF
ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF
SUCH ACT AND THE APPLICABLE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION.


WARRANT TO PURCHASE 100,000 SHARES
OF THE COMMON STOCK OF
POWER3 MEDICAL PRODUCTS, INC.
 

Warrant No.:  2008-___ 
Date of Issuance: November 04, 2008

 
This certifies that _________________ or his, her or its permitted assigns (each
individually, a “Holder”) for value received, shall be entitled to purchase from
Power3 Medical Products, Inc., a New York corporation (the “Company”), having
its principal place of business at 3400 Research Forest Drive, Suite B2-3, The
Woodlands, Texas 77381, a maximum of __________ fully paid and nonassessable
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”), for a purchase price equal to $0.04 per share (the “Exercise Price”) at
any time, or from time to time, beginning with the filing by the Company of an
amendment to its certificate of incorporation authorizing sufficient shares of
Common Stock for such exercise, up to and including 5:00 p.m., Central Standard
time on the date three years after the date of this Warrant (the “Expiration
Date”), upon (i) the surrender to the Company at its principal place of
business (or at such other location as the Company may advise the Holder in
writing) of this Warrant and a Form of Subscription in substantially the form
attached hereto duly completed and executed and, (ii) if applicable, payment in
cash or by check or other consideration permitted pursuant to Section 1(b)
hereof of the aggregate Exercise Price for the number of shares for which this
Warrant is being exercised, determined in accordance with the provisions hereof.
The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment as provided in Section 3 hereof.


This Warrant is subject to the following terms and conditions:


1.     Exercise; Issuance of Certificates; Payment For Shares.


(a)           General.  This Warrant is exercisable at the option of the Holder
of record hereof, at any time or from time to time up to the Expiration Date for
all or any part of the shares of Common Stock (but not for a fraction of a
share) which may be Purchased hereunder. The Company agrees that the shares of
Common Stock purchased under this Warrant shall be and are deemed to be issued
to the Holder hereof as the record owner of such shares as of the close of
business on the date on which (i) this Warrant shall have been surrendered,
properly endorsed, (ii) the completed, executed Form of Subscription shall have
been surrendered, and (iii) payment shall have been made to the Company for such
shares, in each case, at the Company’s address set forth above (or at such other
location as the Company may advise the Holder in writing). Certificates for the
shares of Common Stock so purchased, together with any other securities or
property to which the Holder is entitled upon such exercise, shall be delivered
to the Holder by the Company at the Company’s expense within a reasonable time
after the rights represented by this Warrant have been so exercised, and in any
event, within ten (10) days of such exercise. In case of a purchase of less than
all the shares that may be purchased under this Warrant, the Company shall
cancel this Warrant and execute and deliver a new Warrant or Warrants of like
tenor for the balance of the shares purchasable under the Warrant surrendered
upon such purchase, to the Holder hereof within a reasonable time. Each stock
certificate so delivered shall be in such denominations of Common Stock as may
be requested by the Holder hereof and shall be registered in the name of the
Holder.
 
1

--------------------------------------------------------------------------------


 
(b)           Net Issue Exercise.  Notwithstanding any provisions herein to the
contrary, if the fair market value of one share of the Company’s Common Stock is
greater than the Exercise Price (at the date of calculation as set forth below),
in lieu of exercising this Warrant for cash, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Form of Subscription and notice
of such election, in which event the Company shall issue to the Holder a number
of shares of Common Stock computed using the following formula:


X = Y (A-B)
           A
 
Where:


X =           the number of shares of Common Stock to be issued to the Holder;


 
Y =
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation);



 
A =
the fair market value of one share of the Company’s Common Stock (at the date of
such calculation); and



B =           Exercise Price (as adjusted to the date of such calculation).


For purposes of the above calculation, “fair market value” shall mean with
respect to the Common Stock on any date in question the average of the closing
bid prices per share of the Common Stock for the previous fifteen (15)
consecutive trading days (i) on the principal securities exchange or trading
market where the Common Stock is listed or traded or, if the foregoing does not
apply, (ii) in the over-the-counter market on the electronic bulletin board for
the Common Stock or, if, and only if, no trading price is reported for the
Common Stock, then its fair market value shall be as determined, in good faith
by the board of directors of the Company.


(c)           Common Stock Legend.  Upon any exercise of the Warrants,
certificates representing the shares of Common Stock shall bear a restrictive
legend substantially identical to that set forth on the face of this Warrant.


2.     Shares To Be Fully Paid; Reservation of Shares.


The Company covenants and agrees that all shares of Common Stock that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance, be duty authorized, validly issued, fully paid and nonassessable and
free of all taxes, liens and charges with respect to the issue thereof.  The
Company further covenants and agrees that, during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved, for the purpose of issue or transfer upon
exercise of the subscription rights evidenced by this Warrant, a sufficient
number of shares of authorized but unissued Common Stock, or other securities
and property, when and as required to provide for the exercise of the rights
represented by this Warrant. The Company will take all such action as may be
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange upon which the Common Stock may
be listed; provided, however, that the Company shall not be required to effect a
registration under Federal or State securities laws with respect to such
exercise.
 
2

--------------------------------------------------------------------------------


 
3.     Adjustment of Exercise Price and Number of Shares.


The Exercise Price and the number of shares (or amount of other securities or
property) purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time upon the occurrence of certain events described in
this Section 3.  This Section shall not require an adjustment to the Exercise
Price in connection with any dividends paid in cash or upon any sale of shares
of Common Stock for a per share price that is less than the Exercise Price.


(a)           Subdivision or Combination of Stock. If the Company shall effect a
stock dividend or stock split or subdivide its outstanding shares of Common
Stock into a greater number of shares, the Exercise Price in effect immediately
prior to such stock dividend, stock split or subdivision shall be
proportionately reduced, and conversely, if the Company shall effect a reverse
stock split or combine its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such reverse
stock split or combination shall be proportionately increased.  Upon each
adjustment of the Exercise Price, the Holder of this Warrant shall thereafter be
entitled to purchase, at the Exercise Price resulting from such adjustment, the
number of shares obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Exercise Price resulting from such adjustment.


(b)           Dividends in Common Stock, Other Stock, Property,
Reclassification.If the holders of Common Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor,


(i)           Common Stock or any shares of stock or other securities that are
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution (other than shares of Common
Stock issued as a stock dividend, stock split or subdivision, adjustments in
respect of which shall be covered by the terms of Section 3(a) above),


(ii)           any cash paid or payable otherwise than as a cash dividend(other
than a liquidation or dissolution, which shall be covered by the terms of
Section 3(d) below), or


(iii)           additional shares of Common Stock or additional stock or other
securities or property (including cash) by way of spin-off, split-up,
reclassification, recapitalization, reorganization, combination of shares or
similar corporate rearrangement (other than shares of Common Stock issued as a
stock dividend, stock split or subdivision, adjustments in respect of which
shall be covered by the terms of Section 3(a) above),


then, and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of shares of Common
Stock receivable upon such exercise, and without payment of any additional
consideration therefor, the amount of stock and other securities and property
(including cash in the cases referred to in clauses (ii) and (iii) above) which
such Holder would hold on the date of such exercise had such Holder been the
holder of record of such Common Stock as of the date on which holders of Common
Stock received or became entitled to receive such shares or all other additional
stock and other securities and property.


(c)           Reorganization, Reclassification, Consolidation, Merger or
Sale.  If any reclassification, recapitalization or reorganization, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other similar transaction, shall be
effected in such a way that holders of Common Stock shall be entitled to
receive, with respect to or in exchange for their shares of Common Stock,
securities or other assets or property (an “Organic Change”) and the Company is
the resulting or surviving corporation of such Organic Change, then, as a
condition of such Organic Change, provisions shall be made by the Company
whereby the Holder hereof shall thereafter have the right
 
3

--------------------------------------------------------------------------------


 
to purchase and receive (in lieu of the shares of the Common Stock of the
Company purchasable and receivable upon the exercise of this Warrant immediately
prior to such Organic Change) such shares of stock, securities or other assets
or property as may be issued or payable in connection with such Organic Change
with respect to or in exchange for the number of outstanding shares of such
Common Stock purchasable and receivable upon the exercise of this Warrant
immediately prior to such Organic Change. In the event of any Organic Change,
appropriate provision shall be made by the Company with respect to the rights
and interests of the Holder of this Warrant to the end that the provisions
hereof (including, without limitation, provisions for adjustments of the
Exercise Price and of the number of shares (or amount of stock, other securities
or property) purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, in relation to any shares of stock, securities or
property thereafter deliverable upon the exercise hereof.  In the event of any
Organic Change pursuant to which the Company is not the surviving or resulting
corporation, prior to the consummation thereof, the corporation resulting from
such Organic Change or the corporation purchasing such assets shall assume by
written instrument the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to purchase; provided, however, this Warrant may be canceled by
the Company as of the effective date of any such Organic Change pursuant to
which the Company is not the surviving or resulting corporation by giving notice
to the Holder of the Company’s intent to do so at least ten (10) business days
prior to the effective date of such Organic Change or record date associated
with such Organic Change, whichever is earlier.


(d)           Liquidation or Dissolution.  In the event of a proposed
dissolution or liquidation of the Company, this Warrant will terminate
immediately prior to the consummation of such proposed action, so long as the
Company has delivered the notice required by Section 3(f)(iv) below.


(e)           Certain Events.   If any change in the outstanding Common Stock of
the Company or any other event occurs as to which the other provisions of this
Section 3 are not strictly applicable or if strictly applicable would not fairly
protect the purchase rights of the Holder of the Warrant in accordance with such
provisions, then the Board of Directors of the Company shall make an adjustment
in the number and class of shares or other securities or property available
under the Warrant, the Exercise Price or the application of such provisions, so
as to protect such purchase rights as aforesaid. The adjustment shall be such as
will give the Holder of the Warrant upon exercise for the same aggregate
Exercise Price the total number, class and kind of shares or other securities or
property as the Holder have owned had the Warrant been exercised prior to the
event and had the Holder continued to hold such shares until after the event
requiring adjustment.


(f)           Notices of Change.


(i)           Immediately upon any adjustment in the number or class of shares
subject to this Warrant and of the Exercise Price, the Company shall give
written notice thereof to the Holder, setting forth in reasonable detail and
certifying the calculation of such adjustment,


(ii)           The Company shall give written notice to the Holder at least ten
(10) business days prior to the date on which the Company closes its books or
takes a record for determining rights to receive any dividends or distributions,


(iii)           The Company shall also give written notice to the Holder at
least ten (10) business days prior to the date on which an Organic Change shall
take place, and


(iv)           The Company shall give written notice to the Holder at least ten
(10) business days prior to the effective date of any proposed liquidation or
dissolution of the Company.


4

--------------------------------------------------------------------------------


 
(g)           Calculations.  All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(h)           Adjustments.  Notwithstanding any provision of this Section 3, no
adjustment of the Exercise Price shall be required if such adjustment is less
than $0.01; provided, however, that any adjustments that by reason of this
Section 3(h) are not required to be made shall be carried forward and taken into
account for purposes of any subsequent adjustment.


4.     Issue Tax.


The issuance of certificates for shares of Common Stock upon the exercise of the
Warrant shall be made without charge to the Holder of the Warrant for any issue
tax (other than any applicable income taxes) in respect thereof; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than that of the then Holder of the Warrant being
exercised.


5.     No Voting or Dividend Rights; Limitation of Liability.


Nothing contained in this Warrant shall be construed as conferring upon the
Holder hereof the right to vote or to consent or to receive notice as a
stockholder of the Company or any other matters or any rights whatsoever as a
stockholder of the Company. No dividends or interest shall be payable or accrue
in respect of this Warrant or the interest represented hereby or the shares
purchasable hereunder until, and only to the extent that, this Warrant shall
have been exercised. No provisions hereof, in the absence of affirmative action
by the Holder to purchase shares of Common Stock, and no mere enumeration herein
of the rights or privileges of the Holder hereof shall give rise to any
liability of such Holder for the Exercise Price or as a stockholder of the
Company, whether such liability is asserted by the Company or by its creditors.


6.     Transfer; Division and Combination.


(a)           Transfer Restricted.  This Warrant, and any rights hereunder, may
not be assigned or transferred, except as provided in the legend hereon and in
accordance with and subject to provisions of (i) all applicable state securities
laws, and (ii) the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations promulgated thereunder.  Any purported transfer or
assignment made other than in accordance with this Section 6 shall be null and
void and of no force and effect.


(b)           Assignment.  Any assignment permitted hereunder shall be made by
surrender of this Warrant to the Company at its principal place of business as
set forth above with a Form of Assignment in substantially the form attached
hereto duly completed and executed and funds sufficient to pay any transfer tax,
if any.  In such event, the Company shall, without charge, execute and deliver a
new Warrant in the name of the assignee named in such instrument of assignment
in the amount so assigned and this Warrant shall be promptly canceled; provided,
however, that in the event that Holder hereof shall assign or transfer less than
the full amount of this Warrant, a new Warrant evidencing the remaining portion
of this Warrant not so assigned or transferred shall be issued in the name of
the Holder.


(c)           Division and Combination.  This Warrant may divided or combined
with other Warrants upon presentation and surrender hereof at the principal
place of business of the Company as set forth above, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued signed by the Holder.  Subject to compliance with Section 3(a), as to any
transfer which may be involved in such division or combination, the Company
shall execute and deliver a new Warrant or Warrants of like tenor in exchange
for the Warrant or Warrants to be divided or combined in accordance with such
notice.
 
5

--------------------------------------------------------------------------------


 
(d)           Non-Interference; Par Value.  The Company shall not close its
books against the transfer of this Warrant or any share of Common stock issued
or issuable upon the exercise of this Warrant in any manner which interferes
with the timely exercise of this Warrant.  The Company shall from time to time
take all such action as may be necessary to ensure that the par value per share
of the unissued Common Stock acquirable upon exercisable of this Warrant is at
all times equal to or less than the Exercise Price then in effect.


7.     Representations and Covenants of the Holder.


This Warrant has been entered into by the Company in reliance upon the following
representations and covenants of the Holder:


(a)           Investment Purpose. The Holder is purchasing the Warrant for the
Holder’s own account, or for one or more investor accounts for which the Holder
is acting as a fiduciary or agent, in each case for investment, and not with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act and state securities laws.


(b)           Disposition of Holder’s Rights.   The Holder agrees on its own
behalf and on behalf of any investor account for which such Holder is the
Warrant to offer, sell or otherwise transfer such Warrant only (i) to the
Company, (ii) pursuant to a registration statement which has been declared
effective under the Securities Act, or (iii) pursuant to any available exemption
from the registration requirements of the Securities Act and applicable state
securities laws.  The Holder acknowledges that the Company reserves the right
prior to the offer, sale or other transfer made pursuant to clause (iii) above
to require the delivery of an opinion of counsel, certifications and/or other
information satisfactory to the Company.


8.     Right to Piggyback Registrations.


If the Company proposes to register any of its securities under the Securities
Act for its own account or for the account of holder of in excess of 10% of the
outstanding Common Stock (other than pursuant to a (a) registration solely in
connection with an employee benefit or stock ownership plan, (b) registration on
Form S-4 or its successor, or (c) registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the shares of Common Stock issuable
upon exercise of the Warrant, and the registration form to be used may be used
for the registration of shares of Common Stock issuable upon exercise of the
Warrant), the Company will give prompt written notice to the Holder of its
intention to effect such a registration and the Company will use its
commercially reasonable efforts to include in such registration all shares of
Common Stock issuable upon exercise of the Warrant that Holders of the Warrant
request the Company to include in such registration by written notice given to
the Company within ten days after the date of sending of the notice from the
Company.


9.     Register.


The Company will maintain a register containing the names and addresses of the
registered Holders of the Warrants.  The Holder may change his or its address as
shown on the Warrant register at any time by giving written notice to the
Company requesting such change.
 
6

--------------------------------------------------------------------------------


 
10.          Fractional Shares.


No fractional shares shall be issued upon exercise of this Warrant. The Company
shall, in lieu of issuing any fractional share, pay the Holder entitled to such
fraction a sum in cash equal to such fraction multiplied by the then effective
Exercise Price.


11.          Miscellaneous.


(a)           Amendments. Any term of this Warrant may be amended with the
written consent of the Company and the Holder.


(b)           Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder hereof or the Company shall be
delivered or shall be sent by certified mail, postage prepaid, to each such
Holder at its address as on the Warrant Register or to the Company at the
address indicated therefor in the first paragraph of this Warrant or such other
address as either may from time to time provide to the other.


(c)           Binding Effect on Successors.  This Warrant shall be binding upon
any corporation succeeding the Company by merger, consolidation or acquisition
of all or substantially all of the Company’s assets. All of the covenants and
agreements of the Company shall inure to the benefit of the permitted successors
and assigns of the Holder hereof.


(d)           Descriptive Headings and Governing Law.  The descriptive headings
of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant. This Warrant
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the laws of the State of Texas.


(e)           Lost Warrants.  The Company represents and warrants to the Holder
hereof that upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction, or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of such Warrant, the Company, at its expense, will
make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.


[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date of
issuance written above.
 

  COMPANY:        POWER3 MEDICAL PRODUCTS, INC.       
By:________________________________   
Ira L. Goldknopf, President 

 

 
8

--------------------------------------------------------------------------------



 
EXHIBIT A


FORM OF SUBSCRIPTION


Date:  _________, 200_
Power3 Medical Products, Inc.
3400 Research Forest Dr., Ste B2-3
The Woodlands, Texas 77381


Attn: President


Ladies and Gentlemen:


□
The undersigned hereby elects to exercise the warrant issued to it by Power3
Medical Products, Inc. (the “Company’) and dated November 4, 2008 (the
“Warrant”) and to purchase thereunder  ________ shares of the Common Stock of
the Company (the “Shares”) at a purchase price of 04/100 Dollars ($0.04) per
Share for an aggregate purchase price of ______________Dollars
($               ) (the “Exercise Price”). Pursuant to the terms of the Warrant,
the undersigned has delivered the Exercise Price herewith in full in cash or by
certified check or wire transfer.



□
The undersigned hereby elects to convert ________________ percent (___%) of the
value of the Warrant pursuant to the Net Exercise provisions of Section 1(b) of
the Warrant.



In connection with the exercise of the Warrant to purchase the number of shares
specified above, undersigned makes the following representations and covenants:


1.           The undersigned is an “Accredited Investor,” as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).
 
2.           The undersigned is purchasing the Shares for the undersigned’s own
account, or for one or more investor accounts for which the undersigned is
acting as a fiduciary or agent, in each case for investment, and not with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act.
 
3.           The undersigned has had access to such financial and other
information concerning the Company and the Shares that the undersigned has
deemed necessary in connection with a decision to purchase the Shares, including
an opportunity to ask questions of and request information from the Company.

 

  Very truly yours,            ________________________________   
By:______________________________ 
 
Name:____________________________ 
  Title:_____________________________ 

 


 


A-1

--------------------------------------------------------------------------------


 
EXHIBIT B


ASSIGNMENT FORM


(To assign the foregoing Warrant, execute this form and supply required
information.
Do not use this form to exercise the Warrant)


 
                  FOR VALUE RECEIVED, _____________________________ hereby
sells,  assigns and transfers all of the rights of the undersigned  under the
attached  Warrant (No. 2008- _____) with respect to the number of shares of
Common Stock covered thereby set forth below, unto:
 

Name of Assignee  Address  No. of Shares             

 
 
                                                        




By:__________________________________
Name:____________________________
Title:_____________________________



Signature Guaranteed:




By:__________________________________



The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.
 
 
B-1